Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to Applicant reply filed on 07/19/2022, in which claims 21-48 are presented for examination.  Claims 21, 28, 35, and 42 are of independent form. 

Allowable Subject Matter
Claims 21-48 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 07/19/2022 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
The Applicant’s arguments in the Remarks filed on 03/16/2022 are persuasive.  Therefore, all the previous rejections are withdrawn.  
It should be noted that the prior art of record fails to disclose the limitations of “removing, by the one or more computing devices, the first digital marker from the one or more frames of the first version of the content asset; and causing, by the one or more computing devices, a second version of the content asset to be generated, the generating comprising causing a second digital marker to be added to at least one of the one or more frames” in combination with other limitations as recited in claim 21.  The dependent claims 22-27 are allowable over prior art by virtue of their dependencies on claim 21 as they further limit the scope of the claimed invention. The newly added independent claims 28, 35, and 42 mirror the limitations of claim 21 and thus render themselves allowed over prior art of record, so are the respective dependent claims thereof as they further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/08/11//2022